Citation Nr: 1137010	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran service-connection claim for asbestosis.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.
The Board notes that the Veteran is currently unrepresented.  He specifically informed VA that he will be representing himself in correspondence dated in February 2011.  The VA subsequently sent the Veteran a letter in April 2011 asking him to indicate whether he wished to secure representation in his matter before the Board, to which the Veteran did not reply.  Thus, the Board will assume that the Veteran wishes to proceed unrepresented in the adjudication of his asbestosis claim currently on appeal.  

Referred issue

In the above-referenced December 2007 rating decision, the RO also denied the Veteran's requests to reopen his previously-denied service-connection claims for sarcoidosis and for a skin condition.  The Veteran filed a timely notice of disagreement as to these determinations in August 2008.  The RO issued a statement of the case (SOC) listing both of these issues [as well as the asbestosis issue currently on appeal] in February 2009.  The Veteran filed a timely substantive appeal [VA Form 9] in March 2009.  Although the Veteran checked Box 9A on his substantive appeal, indicating a desire to appeal all of the issues listed on the SOC, the Veteran also wrote "asbestosis claims" in ink just next to the explanatory text of this box [above Box 9B], and specified in Box 10 on the same Form that he no longer wished to pursue the sarcoidosis and keloid [skin] claims, as he could not provide any medical evidence "linking up" his current disabilities with his service.  See the Veteran's March 2009 VA Form 9.  The Veteran signed the substantive appeal in ink on March 16, 2009.  

The Board finds that the Veteran's March 2009 VA Form 9 contains a clear and unambiguous withdrawal of his new and material evidence claims for sarcoidosis and a keloid/skin condition.  Under 38 C.F.R. § 20.204, a valid withdrawal of an issue on appeal must be in writing, must include the name of the claimant or appellant, his or her VA file number, and a specification as to which issues are withdrawn from the appeal.  Here, the Veteran specifically identified an intent to withdraw his new and material evidence claims, and to appeal only his asbestosis claim, on two places on the Form-after the text following Box 9A, and within Box 10.  The Form contains the Veteran's VA file number, is signed in ink by the Veteran, and is in writing.  

The Board is aware of the Court's recent decision in Evans v. Shinseki, --- Vet. App. --- 2011 WL 3347851 (August 4, 2011) and finds that the facts of the instant case are distinguishable.  Unlike the Veteran in Evans, who created an ambiguity on his VA Form 9 by both checking Box 9A [indicating a desire to appeal all six issues that were listed on the SOC], and supplying argument as to only three of these six issues [remaining silent as to the other three issues] underneath Box 9B, the Veteran in this case specifically informed VA in Box 10 that he did not want to pursue his sarcoidosis and keloid/skin claims any longer.  Although the Veteran in this case also checked box 9A, he qualified his action by including the phrase "asbestosis claims" in ink immediately following the language of Box 9A's explanatory text.  These two representations show a consistent and clear desire not to pursue an appeal as to the sarcoidosis and keloid/skin claims, and to appeal only his current asbestosis claim.  Indeed, it appears the Veteran checked Box 9A instead of 9B in error, and remedied the error by adding clarifying language just under Box 9A and in Box 10.  

The Board adds that the Veteran's intent limit his appeal only to the asbestosis claim is further confirmed by the fact that the Veteran's former representative only listed the current service-connection claim for asbestosis as the issue on appeal in a May 2010 statement in lieu of a VA Form 646.  See the Veteran's representative's May 4, 2010 Statement.  To the extent the Veteran now asserts that his former representative improperly withdrew his sarcoidosis and keloid/skin issues in March 2009 without first consulting the Veteran [see the Veteran's January 6, 2011 Statement in Support of Claim] the Board finds such assertions to be not credible in light of the fact that the Veteran himself signed the March 2009 VA Form 9, which as noted above contained the phrase "I am not going to pursue the sarcoidosis and keloid" claims.  Had the Veteran truly wished to pursue his sarcoidosis and keloid/skin claims in an appeal to the Board at that time, the Board does not believe that he would have signed the VA Form 9 as it was written, nor would he have in turn, waited more than two years after he perfected his current appeal to raise assertions of impropriety.
In this connection, the Board interprets the Veteran's January 2011 assertions as requests to reopen his previously-denied service-connection claims for sarcoidosis and a skin condition.  As these claims have not yet been considered by the RO, they are referred to the RO for appropriate action.   See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's asbestosis claim must be remanded for further evidentiary development.

VA treatment records

In correspondence dated January 6, 2011, the Veteran specifically noted that he was diagnosed with asbestosis this year at the VA, and reminded VA that such treatment records were constructively in its possession.  See the Veteran's January 6, 2011 Statement in Support of Claim, page 2.  Although the Veteran submitted copies of some VA treatment reports in May 2011, they do not include an asbestosis diagnosis.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran has alluded to information contained in recent VA treatment reports that is not currently on file, any outstanding VA treatment reports that are relevant to the Veteran's asbestosis claim should be obtained.

Social Security Administration (SSA) Records

The record pertinently indicates that the Veteran was awarded SSA disability benefits in 1995.  See, e.g., the RO's November 3, 1998 letter to the Veteran, page 1; the Veteran's Social Security Administration Data printout, dated August 25, 2000 [noting a disability onset date of June 12, 1995]; and an October 10, 2010 VA Discharge Summary [indicating that the Veteran receives SSD (Social Security Disability)].  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

VA examination

In essence, the Veteran contends that he currently has asbestosis, or an asbestos-related lung disease that was caused by, or had its onset during his active duty service.  Although the Veteran acknowledges that he was exposed to asbestos in performance of duties as an employee of a railroad company in the years following his active service, he also asserts that he had in-service asbestos exposure from fibers churned up into the air while working on wheel and track vehicles, brakes, brake shoes and pads.  See the Veteran's March 2009 VA Form 9.  Additionally, the Veteran contends that he had asbestos exposure from working around old barracks that had asbestos "particulates" on its pipes.  Id.  

Crucially, the record as it currently exists is unclear as to whether the Veteran actually has asbestosis or an asbestosis-related lung disability, and if so, whether such disability was caused by, or is otherwise related to exposure to asbestos in service, as opposed to his self-described post-service exposure.  Indeed, a private report from Dr. M.A.S. dated in October 1996 indicated that the Veteran had a condition that "may be asbestos-related."  [Emphasis added by the Board].  See the October 4, 1996 Toxicology Consult of Dr. M.A.S.  Further, although a subsequent report dated in July 2001 by Dr. C.L.J. did include a diagnosis of asbestos-related lung disease, the report was based only on the Veteran's self-report of post-service asbestos exposure while working on the railroad, and includes no etiological opinion as to whether the disability was in any way related to the Veteran's service.  See the July 5, 2001 letter from Dr. C.L.J.  Current VA treatment records note ongoing diagnoses of, and treatment for pulmonary sarcoidosis, but do not specify the presence of a current asbestosis or asbestos-related lung disease.  Notably, the only recent VA respiratory examination of record addressed the etiology of the Veteran's sarcoidosis, but made no mention as to whether asbestosis existed, and if so, whether such was related to service.  See the August 2006 VA examiner's report.  

Thus, there are certain unanswered medical questions in this case that cannot be answered by the Board regarding the nature and etiology of the Veteran's claimed asbestosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.     § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his claimed asbestosis-related disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The VBA should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  VBA should then schedule the Veteran for a VA examination of his lungs.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner.  X-rays should be taken of the Veteran's chest.  After review of the Veteran's prior medical history and current x-ray reports, and upon physical examination of the Veteran, the examiner should clarify whether the Veteran currently has asbestosis, or an asbestos-related lung disease.  If so, the examiner should provide a detailed opinion, with supporting rationale, as to whether it is as likely as not (50 percent or more probability) that the Veteran's current asbestosis or asbestos-related lung disease was caused by, or is related to exposure to asbestos in service.  

For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to asbestos in service, as he so describes, as well as after service in performance of duties while working with a railroad company.  If the Veteran has no current asbestos-related disease, such should be made clear.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



